NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0004n.06

                                            No. 11-6462
                                                                                        FILED
                                                                                    Jan 02, 2013
                              UNITED STATES COURT OF APPEALS
                                                                              DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT

DERRICK COE,                                          )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )
v.                                                    )      ON APPEAL FROM THE UNITED
                                                      )      STATES DISTRICT COURT FOR
HOMECOMINGS FINANCIAL, LLC;                           )      THE WESTERN DISTRICT OF
GMAC MORTGAGE, LLC,                                   )      TENNESSEE
                                                      )
       Defendants-Appellees.                          )



       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Derrick Coe, who is represented by counsel, appeals a district court

judgment dismissing his complaint alleging violations of state and federal law regarding the

foreclosure of his home. Counsel for Homecomings Financial, LLC and GMAC Mortgage, LLC has

notified this Court that a bankruptcy court has issued a stay for certain proceedings. Our disposition

of this appeal does not impact the bankruptcy proceedings because the bankruptcy judge specifically

exempted from the stay order actions enjoining foreclosure proceedings. Therefore, we will address

the merits of this appeal.

       On September 27, 2010, Coe filed a pro se complaint in the Chancery Court for Shelby

County, Tennessee, seeking to set aside a foreclosure sale on property he owned in Collierville,

Tennessee. Coe also sought injunctive relief against defendants Homecomings Financial and Wilson

and Associates, PLLC. Coe asserted that the foreclosure violated the Truth in Lending Act, 15

U.S.C. § 1601 et seq., and that he would suffer irreparable harm if the foreclosure sale was allowed


       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 11-6462
                                                -2-

to proceed. Coe filed an amended complaint, adding GMAC Mortgage as a defendant. Coe merely

added GMAC to the complaint’s caption without setting forth any additional factual allegations or

causes of action.

       Homecomings and Wilson removed the case to the United States District Court for the

Western District of Tennessee. Wilson then filed a motion to dismiss. A magistrate judge entered

a scheduling order establishing February 23, 2011, as the deadline for any motions to amend the

pleadings. Coe’s counsel entered an appearance on February 13, 2011, and filed a response to

Wilson’s motion on March 2, 2011. The district court subsequently granted Wilson’s motion to

dismiss. On May 25, 2011, GMAC and Homecomings filed their motion to dismiss. In response

to the motion, Coe filed on July 8, 2011, a motion to amend his complaint, as well as a motion to

amend the scheduling order. The district court granted GMAC’s and Homecomings’s motion to

dismiss and denied Coe’s pending motions.

       The district court’s judgment is reviewed de novo. Guzman v. U.S. Dep’t of Homeland Sec.,

679 F.3d 425, 429 (6th Cir. 2012).

       The district court properly dismissed Coe’s complaint. Coe simply asserts that there was a

breach of contract and that he was unaware of Homecoming’s right to enforce the terms of the

contract. However, Coe failed to provide the basic details of any contract. Coe also asserts that

Homecomings lacked the authority to demand foreclosure on his property because the loan’s note

endorsement lacked authenticity. However, Coe failed to submit a copy of the note, any details of
the note, or even the entity that was a party to the note. These pleadings fail to comply with Federal

Rule of Civil Procedure 8. See Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009).

       Coe also asserts that Homecomings lacked authority to demand foreclosure on his property

because Homecomings did not possess or own the original note and deed of trust. If such an

obligation arose under a contract among the parties, the allegations are not sufficiently detailed to

comply with Rule 8. Further, Coe’s first amended complaint simply adds GMAC to the caption of

the complaint. The amendment does not allege any specific facts with regard to GMAC as required

by Rule 8. Therefore, the district court did not err in dismissing Coe’s complaint.
                                            No. 11-6462
                                                -3-

       On appeal, Coe challenges the district court’s denial of his motion to amend the complaint.

The district court’s decision in this regard is reviewed for an abuse of discretion. See United States

ex rel. Bledsoe v. Cmty. Health Sys., Inc., 342 F.3d 634, 644 (6th Cir. 2003). If a motion to amend

is filed after a scheduling order deadline, the movant must demonstrate “good cause” for the district

court to grant the motion. Leary v. Daeschner, 349 F.3d 888, 907 (6th Cir. 2003). Good cause is

established by demonstrating that “despite their diligence [plaintiffs] could not meet the original

deadline.” Id. Additionally, the district court must consider the potential prejudice to the non-

moving party. Id. at 907–09.

       Coe failed to show that he was diligent in moving to file an amended complaint. Coe did not

seek to file his second amended complaint until July 8, 2011, or nearly five months after the

scheduling order’s deadline had passed. Further, Coe should have been aware of the deficiencies

in his complaint when the district court granted Wilson’s motion to dismiss. However, Coe waited

an additional two months before seeking to amend his complaint. Given these facts, the district court

did not abuse its discretion in denying Coe’s motion to amend.

       The district court’s judgment is affirmed.